DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-10, 12-19, 21, and 23 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 04/25/2019, 04/25/2019, and 09/30/2019 have been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.

Response to Amendment
In the amendment dated 08/24/2021, the following has occurred: Claims 1, 8, 10, 15, 21, and 23 have been amended; No claims have been canceled; No claims has been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12-19, 21, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 08/24/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-19, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 15, and 21 each state that a snap-fitting member forms a portion of a carrying surface of a second or third member and displaces when attached to a snap fitting member of the first member, however they also state that the carrying surface of the second or third member remains coplanar to that of the first member while being attached. It is unclear how a surface that is displaced while being attached also remains coplanar.
Claim 8 recites the limitation "the carrying surface of the trough system" in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 9-10, 12-14, 16-19, and 23 are rejected based on their dependency

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sayres et al. (US Patent No. 7,742,675) in view of Proserpi (FR 1.221.579).
Regarding Claim 1, Sayres discloses a trough system for routing connectivity cables, the trough system comprising: a first member (Sayres: Fig. 2-3; 34) extending a longitudinal length and having a carrying surface in an x-y dimensional plane, where a width of the carrying surface defines the x dimensional direction and a length of the carrying surface defines the y dimensional direction, the first member forming a first portion of the trough system and including: a first snap-fitting member (Sayres: Fig. 5-4; 38-41) extending at least the portion of the longitudinal length and along a first side of the first member, the first snap-fitting member including a lip (Sayres: Fig. 5-4; 40), and a second snap-fitting member extending at least the portion of the longitudinal length and along a second side of the first member opposite the first side of the first member, the second snap-fitting member including a lip (Sayres: Fig. 3); a second member (Sayres: Fig. 2-3; 32) extending the longitudinal length and having a carrying surface in the x-y dimensional plane, the second member forming a second portion of the trough system and including a third snap-fitting member (Sayres: Fig. 4-5; 44, 46, 47) including a hook edge (Sayres: Fig. 4-5; 47), and the second member configured to attach to the first side of the first member, wherein the third snap-fitting member deflects out of a resting position and displaces over the first snap-fitting member with the lip of the first snap-fitting member; and a third member (Sayres: Fig. 2-3; 32) extending the longitudinal length and having a carrying (Sayres: Fig. 4-5; 44, 46, 47) including a hook edge (Sayres: Fig. 4-5; 47), and the third member configured to attach to the second side of the first member, wherein the fourth snap-fitting member deflects out of a resting position and displaces over the second snap-fitting member to engage the hook edge of the fourth snap- fitting member with the lip of the second snap-fitting member.
Sayres fails to disclose a second member configured to attach coplanarly, in the x-y dimensional plane, to the first side of the first member, wherein the third snap-fitting member forms at least a portion of the carrying surface of the second member, is disposed above the first snap-fitting member, and deflects out of a resting position and displaces up and over the first snap-fitting member with the lip of the first snap-fitting member such that the carrying surface of the second member positioned in the x-y dimensional plane remains coplanar to the carrying surface of the first member positioned in the x-y dimensional plane while the second member is attached coplanarly to the first side of the first member; and the third member configured to attach coplanarly to the second side of the first member, wherein the fourth snap-fitting member forms at least a portion of the carrying surface of the third member, is disposed above the second snap-fitting member, and deflects out of a resting position and displaces up and over the second snap-fitting member to engage the hook edge of the fourth snap- fitting member with the lip of the second snap-fitting member such that the carrying surface of the third member positioned in the x-y dimensional plane remains coplanar to the carrying surface of the first member positioned in the x-y dimensional plane while the third member is attached coplanarly to the second side of the first member.
However, Proserpi teaches a second member configured to attach coplanarly, in the x-y dimensional plane, to a first side of a first member (Proserpi: Annotated Fig. 6; 1), wherein a third snap-fitting member (Proserpi: Fig. 6; 40d) forms at least a portion of a carrying surface (Proserpi: Annotated Fig. 6; S2) of a second member (Proserpi: Annotated Fig. 6; 2), is (Proserpi: Fig. 6; 30d, 50d), and deflects out of a resting position and displaces up and over the first snap-fitting member with the lip (Proserpi: Fig. 6; 30d) of the first snap-fitting member such that the carrying surface of the second member positioned in the x-y dimensional plane remains coplanar to the carrying surface of the first member positioned in the x-y dimensional plane while the second member is attached coplanarly to the first side of the first member (Proserpi: Fig. 6).
Sayres and Proserpi are analogous because they are from the same field of endeavor or a similar problem solving area e.g. connecting modular plastic profiles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the snap-fitting connections of Sayres with the snap-fitting connections from Proserpi, with a reasonable expectation of success, in order to provide a connection that utilizes complementary nested shapes to develop forces which puts them in tension to oppose an involuntary or unexpected separation of the profiles, thereby ensuring the construction can resist any events that may have caused an alternate connection arrangement to deflect from a flattened orientation during use (Proserpi: Translation Ln. 24-28, 37-45, 248-257).
Regarding Claim 2, Sayres, as modified, teaches the trough system of claim 1, wherein: the second member (Sayres: Fig. 2-3; 32) includes a side wall (Sayres: Fig. 2-3; 42, 58) extending at least a portion of the longitudinal length; the third member (Sayres: Fig. 2-3; 32) includes a side wall (Sayres: Fig. 2-3; 42, 58) extending at least a portion of the longitudinal length; and wherein when the first, second, and third members are attached, the first, second and third members have a substantially U-shaped cross-section extending at least a portion of the longitudinal length (Sayres: Fig. 3).
Regarding Claim 3, Sayres, as modified, teaches the trough system of claim 1, wherein at least one of the first member, the second member, or the third member is formed via extrusion or additive manufacturing (Sayres: Col. 4, Ln. 28-31).


Regarding Claim 8, Sayres discloses a trough system for routing connectivity cables, the trough system comprising: a first member (Sayres: Fig. 2-3; 34) extending a longitudinal length and having a carrying surface in an x-y dimensional plane, where a width of the carrying surface defines the x dimensional direction and a length of the carrying surface defines the y dimensional direction, the first member including: a first attachment feature (Sayres: Fig. 5-4; 38-41) extending at least a portion of the longitudinal length and along a first side of the first member, the first attachment feature including a snap-fitting member (Sayres: Fig. 5-4; 40) extending at least the portion of the longitudinal length and along the first side of the first member, the snap-fitting member of the first attachment feature of the first member including a lip, and a second attachment feature extending at least a portion of the longitudinal length and along a second side, opposite the first side, of the first member (Sayres: Fig. 3); a second member (Sayres: Fig. 2-3; 32) extending the longitudinal length and having a carrying surface in the x-y dimensional plane, the second member including: an attachment feature (Sayres: Fig. 4-5; 44, 46, 47) extending at least a portion of the longitudinal length and along a side of the second member, the attachment feature including a snap-fitting member (Sayres: Fig. 4-5; 46) extending at least the portion of the longitudinal length and along the side of the second member, the snap-fitting member of the attachment feature of the second member including a hook edge (Sayres: Fig. 4-5; 47); a third member (Sayres: Fig. 2-3; 32) extending the longitudinal length and having a carrying surface in the x-y dimensional plane, the third member including: an attachment feature (Sayres: Fig. 4-5; 44, 46, 47) extending at least a portion of the longitudinal length and along a side of the third member (Sayres: Fig. 3); 
Sayres fails to disclose the first attachment feature of the first member is configured to attach coplanarly to the attachment feature of the second member for forming the carrying surface of the trough system, the carrying surface of the second member positioned in the x-y dimensional plane remains coplanar to the carrying surface of the first member positioned in the (Proserpi: Fig. 6; 30d, 50d) of a first member (Proserpi: Annotated Fig. 6; 1) that is configured to attach coplanarly to an attachment feature (Proserpi: Fig. 6; 40d) of a second member (Proserpi: Annotated Fig. 6; 2) for forming a carrying surface, the carrying surface of the second member (Proserpi: Annotated Fig. 6; S2) positioned in the x-y dimensional plane remains coplanar to the carrying surface of the first member (Proserpi: Annotated Fig. 6; S1) positioned in the x-y dimensional plane while the attachment feature of the second member is attached coplanarly to the first attachment feature of the first member, wherein a snap-fitting member (Proserpi: Fig. 6; 40d) of the attachment feature of the second member forms at least a portion of the carrying surface of the second member, is disposed above the snap-fitting member (Proserpi: Fig. 6; 30d, 50d) of the first attachment feature of the first member, and deflects out of a resting position and displaces up and over the snap-fitting member of the attachment feature of the second member to engage a hook edge with the lip such that the carrying surface of the second member positioned in the x-y dimensional plane remains coplanar to the carrying surface of the first member positioned in the x-y dimensional plane 
Claim 9 is rejected, as set forth in the rejection of claim 2.
Regarding Claim 10, Sayres, as modified, teaches the trough system of claim 8, wherein the snap fitting member (Proserpi: Fig. 6; 30d, 50d) of the first attachment feature of the first member (Sayres: Fig. 2-3; 34) is a first snap-fitting member extending at least the portion of the longitudinal length and along the first side of the first member, and the second attachment feature of the first member includes a second snap-fitting member (Proserpi: Fig. 6; 30d, 50d)  extending at least the portion of the longitudinal length and along the second side of the first member (Sayres: Fig. 2-3).

Regarding Claim 15, Sayres discloses a method of assembling a trough system for routing connectivity cables, the method comprising: positioning, in a plane, a first member (Sayres: Fig. 2-3; 34) extending a longitudinal length and having a carrying surface in an x-y dimensional plane, where a width of the carrying surface defines the x dimensional direction and a length of the carrying surface defines the y dimensional direction, the first member forming a first portion of the trough system; positioning, in the plane, a second member (Sayres: Fig. 2-3; 32) extending the longitudinal length and having a carrying surface in the x-y dimensional plane and forming a second portion of the trough system; attaching, the second member to a first side of the first member, wherein attaching, the first side of the first member to the second member includes snap-fitting a first snap-fitting(Sayres: Fig. 5-4; 38-41) having a lip (Sayres: Fig. 5-4; 40) extending at least a portion of the longitudinal length and along the first side of the first member to a second snap-fitting member (Sayres: Fig. 4-5; 44, 46, 47) having a hook edge (Sayres: Fig. 4-5; 47) extending at least a portion of the longitudinal length and along a side of the second member such that the second snap-fitting member is disposed on the first snap- 
Sayres fails to disclose attaching, coplanarly, the second member to a first side of the first member, wherein attaching, coplanarly, the first side of the first member to the second member includes snap-fitting a first snap-fitting(Proserpi: Annotated Fig. 6; 2) to a first side of a first member (Proserpi: Annotated Fig. 6; 1), wherein attaching, coplanarly, the first side of the first member to the second member includes snap-fitting a first snap-fitting(Proserpi: Fig. 6; 30d, 50d)  having a lip (Proserpi: Fig. 6; 30d) extending at least a portion of the longitudinal length and along the first side of the first member to a second snap-fitting member (Proserpi: Fig. 6; 40d) forming at least a portion of the carrying surface of the second member and having a hook edge (Proserpi: Annotated Fig. 6; E) extending at least a portion of the longitudinal length and along a side of the second member such that the second snap-fitting member is disposed above the first snap- fitting member, deflects out of a resting position, and displaces up and over the first snap-fitting member to engage the hook edge with the lip, and wherein the carrying surface of the second member positioned in the x-y dimensional plane remains coplanar to the carrying surface of the first member positioned in the x-y dimensional plane while the second member is 
Regarding Claim 16, Sayres, as modified, teaches the method of assembling the trough system of claim 15, further comprising: positioning, in the plane, a third member (Sayres: Fig. 2-3; 32) extending the longitudinal length and having a carrying surface in the x-y dimensional plane and forming a third portion of the trough system; and attaching, coplanarly, the third member to a second side, opposite the first side, of the first member (Sayres: Fig. 2-3; 34) wherein the carrying surface of the second member positioned in the x-y dimensional plane remains coplanar to the carrying surface of the first member positioned in the x-y dimensional plane while the second member is attached coplanarly to the first side of the first member.
Regarding Claim 17, Sayres, as modified, teaches the method of assembling the trough system of claim 16, wherein attaching, coplanarly, the third member (Sayres: Fig. 2-3; 32) to the second side of the first member (Sayres: Fig. 2-3; 34) includes snap-fitting an attachment feature (Proserpi: Fig. 6; 30d, 50d) extending at least a portion of the longitudinal length and along the second side of the first member to an attachment feature (Proserpi: Fig. 6; 40d)  extending at least a portion of the longitudinal length and along a side of the third member.
Regarding Claim 18, Sayres, as modified, teaches the method of assembling the trough system of claim 15, further comprising: attaching a support member (Sayres: Fig. 6; 16) to a channel (Sayres: Fig. 2-3; 52), the channel extending at least a portion of the longitudinal length along an underside of the second member (Sayres: Fig. 2-3; 32).

Regarding Claim 21, Sayres discloses a trough system component, comprising: a trough member (Sayres: Fig. 2-3; 34) extending a longitudinal length and having a carrying surface in an x-y dimensional plane, where a width of the carrying surface defines the x dimensional direction and a length of the carrying surface defines the y dimensional direction, and the trough member including an attachment feature (Sayres: Fig. 5-4; 38-41) extending at (Sayres: Fig. 5-4; 40) extending at least the portion of the longitudinal length and along the side of the trough member, the snap-fitting member including a lip, wherein the attachment feature is configured to attach coplanarly to an attachment feature of another trough member (Sayres: Fig. 2-3; 32) of the trough system extending the longitudinal length and having a carrying surface in the x-y dimensional plane, the attachment feature (Sayres: Fig. 4-5; 44, 46, 47) of the other trough member including another snap-fitting member (Sayres: Fig. 4-5; 46) extending the longitudinal length and along the side of the other trough member, the other snap-fitting member including a hook edge (Sayres: Fig. 4-5; 47), and wherein the other snap-fitting member deflects out of a resting position and displaces over the snap-fitting member to engage the hook edge with the lip (Sayres: Fig. 4-5).
Sayres fails to disclose an other snap-fitting member forming at least a portion of the carrying surface of the other trough member and including a hook edge, and wherein the other snap-fitting member is disposed above the snap-fitting member and deflects out of a resting position and displaces up and over the snap-fitting member to engage the hook edge with the lip such that the carrying surface of the other trough member positioned in the x-y dimensional plane remains coplanar to the carrying surface of the trough member positioned in the x-y dimensional plane while the other trough member is attached coplanarly to the side of the trough member. However, Proserpi teaches an other snap-fitting member (Proserpi: Fig. 6; 40d) forming at least a portion of a carrying surface (Proserpi: Annotated Fig. 6; S2) of an other member (Proserpi: Annotated Fig. 6; 2) and including a hook edge (Proserpi: Annotated Fig. 6; E), and wherein the other snap-fitting member is disposed above a snap-fitting member and deflects out of a resting position and displaces up and over the snap-fitting member to engage the hook edge with a lip (Proserpi: Fig. 6; 30d) such that the carrying surface of the other member positioned in the x-y dimensional plane remains coplanar to the carrying surface of the member (Proserpi: Annotated Fig. 6; 1) positioned in the x-y 

Regarding Claim 23, Sayres, as modified, teaches the trough system of claim 1, wherein: the first member (Sayres: Fig. 2-3; 34) has an underside surface parallel to the carrying surface of the first member, the second member (Sayres: Fig. 2-3; 32) has an underside surface parallel to the carrying surface of the second member, the third member has an underside surface parallel to the carrying surface of the third member, wherein the third snap-fitting member (Proserpi: Fig. 6; 40d) deflects out of a resting position and displaces up and over the first snap-fitting member (Proserpi: Fig. 6; 30d, 50d) to engage the hook edge (Proserpi: Annotated Fig. 6; E) of the third snap-fitting member with the lip (Proserpi: Fig. 6; 30d) of the first snap-fitting member such that the underside surface of the second member remains coplanar to the underside surface of the first member while the second member is attached coplanarly to the first side of the first member, and wherein the fourth snap-fitting member (Proserpi: Fig. 6; 40d) deflects out of a resting position and displaces up and over the second snap-fitting member (Proserpi: Fig. 6; 30d, 50d) to engage the hook edge of the fourth snap-fitting member with the lip of the second snap-fitting member such that the underside surface of the third member remains coplanar to the underside surface of the first member while the third member is attached coplanarly to the second side of the first member.


    PNG
    media_image1.png
    422
    890
    media_image1.png
    Greyscale

I: Proserpi; Annotated Fig. 6

Claims 4-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sayres et al. (US Patent No. 7,742,675) in view of Proserpi (FR 1.221.579) as applied to claims 1 and 8 above, and further in view of Williams (US Patent No. 9,841,179).
Regarding Claim 4, Sayres, as modified, teaches the trough system of claim 1, but fails to disclose a plurality of lights disposed on an underside of the carrying surface of the trough system.
However, Williams teaches a plurality of lights (Williams; Fig. 2A; 216) disposed on an underside of a carrying surface of a trough system (Williams; Fig. 2A; 200).
Sayres and Williams are analogous because they are from the same field of endeavor or a similar problem solving area e.g. cable trough systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trough in Sayres with the light channel from Williams, with a reasonable expectation of success, in order to provide a means of creating additional light in a working space below the trough system, thereby providing an alternative light source for a user when the trough blocks the existing light fixtures on a ceiling (Williams: Col. 1, Ln. 33-44).
Claim 5, Sayres, as modified, teaches the trough system of claim 1, further comprising: at least one channel (Sayres: Fig. 2-3; 52) extending at least a portion of the longitudinal length along an underside of the carrying surface of the first member (Sayres: Fig. 2-3; 34), along an underside of the carrying surface of the second member (Sayres: Fig. 2-3; 32), or along an underside of the carrying surface of the third member (Sayres: Fig. 2-3; 32).
Sayres fails to disclose a plurality of lights disposed at least partially in the at least one channel. However, Williams teaches at least one channel (Williams: Fig. 1; 136) extending at least a portion of the longitudinal length along an underside of a first portion of a carrying surface (Williams: Fig. 1; 104) of a member (Williams: Fig. 1; 102); and a plurality of lights disposed at (Williams; Fig. 2A; 216) least partially in the at least one channel. [Note: See the rejection of claim 4 for motivation.]
Regarding Claim 6, Sayres, as modified, teaches the trough system of claim 5, wherein the at least one channel is recessed into the underside of the carrying surface of the first member, recessed into the underside of the carrying surface of the second member, or recessed into the underside of the carrying surface of the third member; or wherein the channel (Williams: Fig. 1; 136) is defined by a pair of flanges (Williams: Fig. 1; 138, 140) protruding from the underside of the carrying surface of the first member, a pair of flanges protruding from the underside of the carrying surface of the second member, or a pair of flanges protruding from the underside of the carrying surface of the third member.
Regarding Claim 12, Sayres, as modified, teaches the trough system of claim 8, further comprising: at least one channel (Sayres: Fig. 2-3; 52) extending at least a portion of the longitudinal length along an underside of the first member (Sayres: Fig. 2-3; 34), an underside of the second member (Sayres: Fig. 2-3; 32), or an underside of the third member (Sayres: Fig. 2-3; 32).
Sayres fails to disclose a plurality of lights disposed at least partially in the at least one channel. However, Williams teaches at least one channel (Williams: Fig. 1; 136) extending at (Williams: Fig. 1; 104) of a member (Williams: Fig. 1; 102); and a plurality of lights disposed at (Williams; Fig. 2A; 216) least partially in the at least one channel. [Note: See the rejection of claim 4 for motivation.]
Claim 13 is rejected, as set forth in the rejection of claim 6.

Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sayres et al. (US Patent No. 7,742,675) in view of Proserpi (FR 1.221.579) as applied to claims 1, 8, and 18 above, and further in view of Caveney et al. (US Patent No. 8,502,071).
Regarding Claim 7, Sayres, as modified, teaches the trough system of claim 1, further comprising: at least one channel (Sayres: Fig. 2-3; 52) extending at least a portion of the longitudinal length along an underside of the carrying surface of the second member (Sayres: Fig. 2-3; 32), or along an underside of the carrying surface of the third member (Sayres: Fig. 2-3; 32).
However, Caveney teaches a support member (Caveney: Fig. 9C; 150) attached to an at least one channel (Caveney: Fig. 9C; 27) and attached to an underside of a cable management component (Caveney: Fig. 9C; 100), the cable management component having a passageway, and at least a portion of the passageway of the cable management component is disposed in the trough system proximate to a top surface (Caveney: Fig. 9C; 29) of the trough system.
Sayres and Caveney are analogous because they are from the same field of endeavor or a similar problem solving area e.g. cable trough systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trough system in Sayres with the support member and cable management component from Caveney, with a reasonable expectation of success, in order to provide a cable management component that is removably supported on the trough by a support bracket connected to a (Caveney: Col. 5, Ln. 3-34).
Claim 14 is rejected, as set forth in the rejection of claim 7.

Regarding Claim 19, Sayres, as modified, teaches the method of assembling the trough system of claim 18, but fails to disclose attaching the support member to an underside of a cable management component, the cable management component having a passageway, and at least a portion of the passageway of the cable management component is disposed in the trough system proximate to a top surface of the trough system.
However, Caveney teaches attaching a support member (Caveney: Fig. 9C; 150) to an underside of a cable management component (Caveney: Fig. 9C; 100), the cable management component having a passageway, and at least a portion of the passageway of the cable management component is disposed in a trough system proximate to a top surface (Caveney: Fig. 9C; 29) of the trough system. [Note: See the rejection of claim 7 for motivation.]

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631    


/Muhammad Ijaz/Primary Examiner, Art Unit 3631